       CASE 0:17-cv-01048-JRT-KMM Doc. 342 Filed 10/15/18 Page 1 of 20




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA
                                              )   Civil No. 0:17-cv-01048-JRT-KMM
 Steady State Imaging, LLC                    )
                                              )
                             Plaintiff,       ) PLAINTIFF STEADY STATE IMAGING,
 v.                                           ) LLC’S MEMORANDUM IN OPPOSITION
                                              )    TO DEFENDANT’S MOTION TO
 General Electric Company                     )      EXCLUDE THE REPORT OF
                                              )       DONALD A. GOROWSKY
                             Defendant.       )
                                              )


       Defendant General Electric Company (“GE”) seeks to exclude the testimony of

Plaintiff Steady State Imaging, LLC’s (“SSI”) damages expert, Donald A. Gorowsky, on

five separate grounds. Three of those grounds are based on legal issues that are unrelated

to the substance and details of Mr. Gorowsky’s opinions: (1) that SSI cannot, as a matter

of law, prove causation of its claimed damages for breach of the parties’ Asset Purchase

Agreement (“APA”); (2) that SSI is not legally entitled to recover expectation damages

on its promissory estoppel claim; and (3) that SSI is not legally entitled to recover

damages under its alternate claim to “lost opportunity” damages. GE has also moved for

summary judgment on these same three grounds. In each case, the law supports SSI’s

damages claim, and the Court should deny both this motion and GE’s summary judgment

motion.

       The fourth ground for GE’s motion is its allegation that Mr. Gorowsky

erroneously based his damages calculation on the royalty provisions of the APA; this

argument was also presented in GE’s summary judgment motion. Because the royalty
       CASE 0:17-cv-01048-JRT-KMM Doc. 342 Filed 10/15/18 Page 2 of 20




provisions of the APA remain in force and effect between the parties, they dictate the

royalty payments that GE would owe to SSI on the sale of SWIFT-based products,

regardless of the existence of a separate, independent agreement requiring GE to

commercialize SWIFT-based products. Accordingly, the Court should deny this portion

of GE’s motion and summary judgment motion as well.

       Finally, GE seeks to exclude Mr. Gorowsky’s “methodology for calculating

damages by replacing every silent scan sale with a SWIFT sale,” asserting that Mr.

Gorowsky bases his opinions on unwarranted assumptions. As set forth in his report,

however, Mr. Gorowsky does in fact explain the basis for his conclusions, and those

bases provide sufficient support for Mr. Gorowsky’s opinions. Because the factual basis

of an expert’s opinion goes to the credibility of the testimony, not to admissibility, the

Court should deny GE’s motion to exclude Mr. Gorowsky’s opinions in its entirety.

I.     LEGAL STANDARDS

       The trial court is granted broad discretion to act as a “gatekeeper” in determining

whether expert testimony is admissible. See Kumho Tire Co. v. Carmichael, 526 U.S.

137, 142 (1999). Expert testimony should be admitted if it is based on sufficient facts, it

is the product of reliable principles and methods, and the witness has applied the

principles and methods reliably to the facts of the case. See Fed. R. Evid. 702. Indeed,

while “[e]xpert testimony must rest on reliable principles and methods, the ‘relevant

reliability concerns may focus upon personal knowledge or experience’ rather than

scientific foundation.” U.S. v. Holmes, 751 F.3d 846, 850 (8th Cir. 2014) (quoting

Kumho Tire, 526 U.S. at 150).

                                              2
       CASE 0:17-cv-01048-JRT-KMM Doc. 342 Filed 10/15/18 Page 3 of 20




       There are three basic requirements for the admissibility of expert opinion testimony.

First, under Rule 702, the testimony must be (a) useful to the finder of fact in deciding a

fact issue and (b) based on scientific, technical, or other specialized knowledge. Lauzon v.

Senco Prods., Inc., 270 F.3d 681, 686 (8th Cir. 2001) (“This is the basic rule of

relevancy.”). Second, “the proposed witness must be qualified to assist the finder of fact.”

Id. Third, the “proposed evidence must be reliable or trustworthy in an evidentiary sense.”

Id.

       “As a general rule, the factual basis of an expert opinion goes to the credibility of

the testimony, not the admissibility, and it is up to the opposing party to examine the factual

basis for the opinion in cross-examination.” Bonner v. ISP Techs., Inc., 259 F.3d 924, 929–

30 (8th Cir. 2001). “Only if the expert's opinion is so fundamentally unsupported that it

can offer no assistance to the jury must such testimony be excluded.” Id. “Vigorous cross-

examination, presentation of contrary evidence, and careful instruction on the burden of

proof are the traditional and appropriate means of attacking shaky but admissible

evidence.” Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 596 (1993). “Courts should

resolve doubts regarding the usefulness of an expert's testimony in favor of admissibility.”

Marmo v. Tyson Fresh Meats, Inc., 457 F.3d 748, 758 (8th Cir. 2006).




                                              3
       CASE 0:17-cv-01048-JRT-KMM Doc. 342 Filed 10/15/18 Page 4 of 20




II.   THE COURT SHOULD REJECT GE’S OBJECTIONS TO
      MR. GOROWSKY’S TESTIMONY THAT ARE BASED ON THE LEGAL
      BASIS FOR SSI’S CLAIMS

      A.     The Court Should Not Exclude Mr. Gorowsky’s Opinions Regarding
             SSI’s Damages Under the APA, Because SSI Can Prove Causation

      GE asks the Court to exclude Mr. Gorowsky’s opinions regarding SSI’s damages

for GE’s breach of the APA, claiming that SSI cannot prove causation as a matter of law.

Dkt. 305 (“GE Memo.”) at 7-12. Mr. Gorowsky assumes liability in this matter, as

damages experts are permitted to do. GE’s motion thus amounts to a motion for

summary judgment on SSI’s damages claim under Count I of its Amended Complaint. In

fact, GE moved for summary judgment on this same basis. SSI responded to GE’s

motion in its summary judgment response, but will restate that response here so the

record on this motion is complete.

      A party claiming breach of contract is entitled to recover its expectation damages:

the damages that would place it in the position it would have been in had the breaching

party complied with the terms of the contract. See Logan v. Norwest Bank Minn., N.A.,

603 N.W.2d 659, 663 (Minn. Ct. App. 1999). In this case, GE’s breach was its failure to

create a SWIFT ATD to implement and evaluate the SWIFT technology for incorporation

into GE’s commercial scanners. SSI contends that if GE had not breached the contract

and had proceeded to implement and evaluate SWIFT in an ATD, it would have decided

to proceed with an NPI and would have commercialized SWIFT in the form of a “silent

brain” neuro application.




                                            4
       CASE 0:17-cv-01048-JRT-KMM Doc. 342 Filed 10/15/18 Page 5 of 20




       The Court should reject GE’s argument that SSI cannot prove causation because

the basis for the damages claim—GE’s prospective commercialization of a SWIFT

product—is too remote (through “several links in the causal chain”)—from GE’s breach.

This argument misapprehends Minnesota law on causation breach of contract damages,

which is not surprising given GE does not cite a single case on causation in breach of

contract cases. GE Memo. at 7-12. 1

       To prove causation of expectation damages for breach of contract in Minnesota,

the plaintiff need not prove that it would have recovered the damages sought “but for” the

defendant’s breach. Valley Paving, Inc. v. Stanley Consultants, Inc., Civ. No. A15-1321,

2016 WL 2615956, *7 (Minn. Ct. App. May 9, 2016). Unlike professional negligence

and other tort claims, breach of contract expectation damages do not require “but for

causation” proof. Id. The standard in such cases “is different from, and less stringent

than, the ‘but for’ standard required in professional-negligence claims.” Id. To prove

causation and recover damages, the plaintiff need only prove damages scenarios that are

“reasonable” in light of the evidence. Id. at *8.

       Valley Paving demonstrates that a damages claim with “several links in the causal

chain” is acceptable so long as the plaintiff proves that the scenarios it presents for



1
  GE cites two cases for the proposition that a damages expert’s testimony is irrelevant if
the plaintiff cannot prove causation, but neither case is applicable to the causation issue
here. Neither case relates to a breach of contract claim—both are for product
disparagement—and neither applies Minnesota law. See Fashion Boutique of Short Hills,
Inc. v. Fendi USA, Inc., 75 F.Supp.2d 235 (S.D. N.Y. 1999), aff’d, 314 F.3d 48 (2d Cir.
2002); MapInfo Corp. v. Spatial Re-Engineering Consultants, No. 02-CV-1008 (DRH),
2006 U.S. Dist. LEXIS 70408 (N.D.N.Y. Sept. 28, 2006).
                                              5
         CASE 0:17-cv-01048-JRT-KMM Doc. 342 Filed 10/15/18 Page 6 of 20




damages is reasonable. In Valley Paving, the Plaintiff entered into a guaranteed

maximum price highway improvement contract with the state. Under that agreement, the

parties agree to a contract price based on the contractor’s bid, and the contractor was not

entitled to additional payment under the contract even if the ultimate cost substantially

exceeded the contract price. Id. at *1. The Plaintiff submitted a bid and was awarded the

contract after seeking assistance from the Defendant in providing estimates for the costs

of the project, so as to ensure that its bid was realistic. Id.

         When the work was ultimately more expensive than the bid, the Plaintiff blamed

the Defendant for making errors in its cost estimates and for failing to inform it of cost

overruns in a timely manner. The Plaintiff brought suit alleging, among other claims, that

defendant breached the parties’ contract. Id. at *2. To support its damages claim, the

Plaintiff alleged that if the defendant had informed it of the cost overruns promptly, the

plaintiff would likely have been able to recoup some or all of the cost overruns by

seeking a price adjustment from the state or by asking subcontractors to reduce their

prices. Id. at *7. The trial court dismissed the plaintiff’s claim because the plaintiff

could not prove “but for” causation of its claimed damages. Id. at *2. In particular, the

trial court held that there was no guarantee that the plaintiff would have been able to

recoup the cost overruns even if the defendant had not breached the parties’ contract.

The state had no obligation to make any additional payments under the contract, and the

plaintiff’s subcontractors may not have been willing to work with the plaintiff to reduce

costs.



                                                6
       CASE 0:17-cv-01048-JRT-KMM Doc. 342 Filed 10/15/18 Page 7 of 20




       The court of appeals reversed, holding that a plaintiff asserting breach of contract

need not prove “but for” causation of damages. Id. at *7. The plaintiff’s damages claims

were viable under Minnesota law because its damages scenarios were “reasonable” in

light of the evidence, even though there was no guarantee that the plaintiff would have

been able to recoup its cost overruns. Id. at *8. The evidence showed that it was possible

that the state would have been willing to make additional payments to the plaintiff, and it

was also possible that subcontractors would have been willing to work with the plaintiff

to reduce costs. Id. Although it was not possible to determine the exact amount the

plaintiff would have been able to recoup, it was “not required to prove the amount of

damages to a certainty.” Id. (citations omitted). The plaintiff “need only provide proof

of a reasonable basis on which damages may be estimated. And the amount of damages

is generally a question of fact for the jury.” Id. at *8 (citations omitted); see also

Pharmacy, Inc. v. American Pharmaceutical Partners, Inc., 511 F.Supp.2d 324, 344

(E.D. N.Y. 2007) (allegations of causation by ‘other factors’ are fact issues).

       Valley Paving is directly on point here. The heart of GE’s motion on causation is

the argument that, even if GE had created a SWIFT ATD, it may not have implemented

SWIFT in a commercial product, and therefore may not have made the sales that provide

the basis for GE’s lost royalties damages claim. Under Minnesota law, however, SSI

need not prove that GE was guaranteed to commercialize SWIFT if it had created a

SWIFT ATD. As Valley Paving explains, SSI need only show that its damages

scenario—that GE would have commercialized SWIFT had it created and conducted a

SWIFT ATD—is reasonable.

                                               7
          CASE 0:17-cv-01048-JRT-KMM Doc. 342 Filed 10/15/18 Page 8 of 20




         The evidence confirms that SSI’s damages scenario is reasonable. SSI will

present at trial expert testimony that GE would have implemented SWIFT on its scanners

had it conducted an ATD; all of the hardware and technology was known and available.

See, e.g., Exhibit R1 to the October 15, 2018, Declaration of Paul J. Robbennolt

(“Robbennolt Dec.”) 2 at 11-14; Exhibit R28 at 10-17. SSI will also present evidence that

SWIFT has been implemented successfully on MRI scanners, including CMRR’s own

implementation on Varian and Siemens scanners. Exhibit R1 at 14. SSI will also present

evidence from GE documents and witnesses demonstrating that GE knew the hardware

requirements for SWIFT and was nevertheless confident that it could implement SWIFT

on its scanners and in its commercial products. See, e.g., Exhibit R6 at SSI018965

                                                              Exhibit R29 (SSI document

reporting Dr. Coumans’ confidence that GE could implement SWIFT on its scanners



          ); Exhibit R3 at 86 (

                           ). SSI will present evidence that GE would have been motivated

to commercialize SWIFT based on its silent capabilities and its advantages over RUFIS.

See, e.g., Exhibit R1 at 6-11; Exhibit R28 at 17-21.

         There is also evidence to support the specific damages scenario presented by SSI.

Mr. Gorowsky opines that if GE had commercialized SWIFT, it would have been

motivated to offer it instead of its RUFIS-based Silent Scan product. See Exhibit 33 to



2
    All Exhibits attached to the Robbennolt Decl. are designated herein as “Exhibit R_”.
                                                  8
          CASE 0:17-cv-01048-JRT-KMM Doc. 342 Filed 10/15/18 Page 9 of 20




the September 10, 2018 Declaration of Marla R. Butler in Support of Defendant General

Electric Company’s Motion for Summary Judgment (“Butler Dec.”), Dkt. 262

(“Gorowsky Report”) at 16-17. Mr. Gorowsky bases his opinions on expert testimony

that SWIFT is likely to provide better images than RUFIS, and is capable of more

applications than RUFIS. Id. at 8-9. In other words, SWIFT offers everything that

RUFIS offers, as well as features that RUFIS does not offer; therefore, there would be no

reason for GE to offer both RUFIS and SWIFT-based products. See id. Furthermore,

there are costs associated with offering two overlapping products that GE would be

motivated to eliminate by not introducing and/or discontinuing its RUFIS-based product.

See id.

          SSI has not taken the position that the ATD requirement is a “de facto agreement

to commercialize.” The Court has found that the APA does not require GE to

commercialize SWIFT, but that is the wrong question in the context of damages. To

determine causation of damages, the jury must decide whether GE would have

commercialized SWIFT if it had complied with the APA and created and conducted a

SWIFT ATD. SSI will present evidence at trial, including that outlined above, from

which a reasonable jury could conclude that GE would have commercialized had it

created an ATD with respect to SWIFT.

          Presumably because it misapprehended the law of causation of breach of contract

damages, GE did not discuss the evidence on causation apart from citing the APA

provision                                                                    ” and

providing a short list – in conclusory fashion – of other possible risks to GE’s

                                               9
      CASE 0:17-cv-01048-JRT-KMM Doc. 342 Filed 10/15/18 Page 10 of 20




commercialization efforts. GE Memo. at 15-16. SSI has met its burden on summary

judgment of demonstrating that its damages scenario is reasonable and that there are

genuine issues of material fact regarding causation of damages that require denial of

GE’s motion for summary judgment. Accordingly, the Court should deny GE’s motion

for summary judgment and permit Mr. Gorowsky to testify as to SSI’s expectation

damages based on GE’s breach of the APA.

       B.     The Court Should Not Exclude Mr. Gorowsky’s Opinions Regarding
              SSI’s Expectation Damages on its Promissory Estoppel Claim

       GE seeks to exclude Mr. Gorowsky’s testimony regarding SSI’s expectation

damages on its promissory estoppel claim, contending that SSI cannot recover its

expectation damages for promissory estoppel as a matter of law. GE Memo. at 24-25.

This basis, like the last, does not address the substance or details of Mr. Gorowsky’s

analysis and opinions. This issue was also presented in GE’s motion for summary

judgment, and SSI responded to it in connection with that motion.

       There is no basis in the law for GE’s motion to dismiss SSI’s promissory estoppel

claim on the ground that SSI is essentially limited as a matter of law to reliance damages.

Minnesota law, following the restatement, allows plaintiffs who assert promissory

estoppel to claim any damages that are available for breach of contract claims, including

expectation damages. See Chester Creek Techs., Inc. v. Kessler, Civ. No. A06-505, 2007

WL 3589, *4-5 (Minn. Ct. App. Jan. 2, 2007) (“remedies available under contract law are

also available under the doctrine of promissory estoppel;” “expectation damages are a

permissible remedy in promissory-estoppel claims”); Deli v. University of Minnesota,


                                            10
      CASE 0:17-cv-01048-JRT-KMM Doc. 342 Filed 10/15/18 Page 11 of 20




578 N.W.2d 779, 782 (Minn. Ct. App. 1998) (promissory estoppel “sounds in contract,”

and promissory estoppel claims are entitled to the “remedy prescribed for breach of

contract”) (citations omitted); Cohen v. Cowles Media Co., 479 N.W.2d 387 (Minn.

1992). Expectation damages (or other breach of contract damages theories) are the rule,

not the exception. Minnesota case law, including the cases cited by GE, make clear that

the “remedies available under contract law are also available under the doctrine of

promissory estoppel.” Chester Creek, 2007 WL 3589, *4. The courts retain the authority

to limit the plaintiff’s relief “as justice requires.” Walser v. Toyota Motor Sales, U.S.A.,

Inc., 43 F.3d 396, 410 (8th Cir. 1994). Thus, SSI’s claim for damages is good under

Minnesota law, and GE has not made a showing sufficient to justify limiting its claim as

a matter of law on summary judgment. Accordingly, Mr. Gorowsky’s testimony is

relevant and the Court should deny GE’s motion to exclude it.

       C.     The Court Should Not Exclude Evidence Regarding SSI’s Alternate
              Claim for “Lost Opportunity” Damages.

       GE moves to exclude Mr. Gorowsky’s testimony on SSI’s alternative claim for its

“lost opportunity” damages under its breach of the APA claim. GE Memo. at 25-26.

Although Mr. Gorowsky’s report mentioned SSI’s alternative damages claim, SSI does

not expect that Mr. Gorowsky will offer expert opinion testimony regarding that claim at

trial; instead, Troy Kopischke and Danny Cunagin, the fact witnesses who prepared the

valuation of SSI’s prospective license agreement with Siemens at the time of the

negotiations, will testify regarding those valuations. Accordingly, SSI respectfully

submits that this portion of GE’s motion is moot. Nevertheless, so that the record is


                                             11
      CASE 0:17-cv-01048-JRT-KMM Doc. 342 Filed 10/15/18 Page 12 of 20




complete in the papers for this motion, SSI will present here the basis for its entitlement

to “lost opportunity damages.”

       Lost opportunity damages are form of reliance damages, which seek to reimburse

the plaintiff “for loss caused by reliance on the contract by being put in as good a position

as [the plaintiff] would have been in had the contract not been made.” Designer Direct,

Inc. v. Deforest Redevelopment Authority, 368 F.3d 751, 752 (7th Cir. 2004). Minnesota

law recognizes reliance damages as an alternative to expectation damages for breach of

contract. Logan, 603 N.W.2d at 663.

       Although reliance damages may include the plaintiff’s out-of-pocket expenses, a

“plaintiff may also seek reliance damages under a theory of lost opportunity.” Designer

Direct, 368 F.3d at 752. These damages may include the loss of ability to enter into a

different contract. Id.; see also Shelley v. Trafalgar House Public Ltd. Co., 977 F. Supp.

95, 99 (D. P.R. 1997) (reliance damages for culpa in contrahendo claim include the loss

of opportunity to enter into another valid contract). To prove such damages, the plaintiff

must identify the party or parties with whom it would have contracted and show that “it

was likely that a contract would have been entered into but for” the contract with the

Defendant. Id.

       GE’s legal objection to SSI’s alternative damages theory misapprehends the claim.

It is true that all of SSI’s claims “emanate from conduct occurring after the APA.”

Because of those breaches of contract, SSI seeks to be put in the position it would have

been in had the parties’ never entered into the APA. In that circumstance, SSI would

have taken its next best alternative—a license agreement with Siemens. See Declaration

                                             12
       CASE 0:17-cv-01048-JRT-KMM Doc. 342 Filed 10/15/18 Page 13 of 20




of Troy Kopischke in Opposition to Defendant’s Motion for Summary Judgment, dated

October 15, 2018 (“Kopischke Dec.”) at ¶24 (SSI would have reached a license

agreement with Siemens had it not agreed to the APA). The evidence supports this

damages claim. Siemens made an offer to SSI that SSI could have accepted. Id. at ¶21

and Exhibit K7. SSI only rejected Siemens’ offer so that it could enter into the APA with

GE. Id. at ¶21. The measure of SSI’s claimed damages is the value of its alternative

prospective license agreement with Siemens. During negotiations, SSI estimated

Siemens’ likely sales of SWIFT-based products. See Id. at ¶22 and Exhibit K8. Using

the royalty rates included in Siemens’ offer, SSI and the jury can determine the likely

value of the Siemens agreement that SSI forewent in favor of the GE relationship.

Although GE may critique the evidence as “self-serving,” that objection goes to the

weight of the evidence, not the admissibility, and does not warrant summary judgment

dismissal of SSI’s alternative damages claim.

III.   THE COURT SHOULD NOT EXCLUDE MR. GOROWSKY’S
       CALCULATION OF SSI’S EXPECTATION DAMAGES BASED ON THE
       ROYALTY PROVISIONS OF THE APA

       GE seeks to exclude Mr. Gorowsky’s testimony regarding SSI’s expectation

damages, claiming he applies the royalty provisions of the APA to the parties’ post-APA

agreements. There is no merit to GE’s argument that the royalty provisions of the APA

would be inapplicable to sales of GE SWIFT-based products simply because the sale was

made after the parties entered into a subsequent agreement to commercialize. The post-

APA agreements that SSI seeks to enforce do not address royalties for the sale of

SWIFT-based products, nor is it necessary that they do so. The post-APA contracts do

                                            13
      CASE 0:17-cv-01048-JRT-KMM Doc. 342 Filed 10/15/18 Page 14 of 20




not terminate or nullify the royalty provisions of the APA, so they are still applicable and

would require GE to pay a royalty to SSI for any covered sales of SWIFT-based products.

The “separate and distinct” nature of the post-APA contracts does not affect the existence

of enforceability of the APA including the royalty provisions of the APA. Accordingly,

the Court should deny GE’s motion to exclude Mr. Gorowsky’s testimony on this point.

IV.    The Court Should Not Exclude Mr. Gorowsky’s Damages Calculation
       Because It is Based on a Sufficient Factual Basis

       Finally, GE raises one objection to the substance and details of Mr. Gorowsky’s

expert testimony. GE Memo. at 13-23. GE seeks to exclude Mr. Gorowsky’s damages

calculation based on objections to the factual basis for that testimony. However, as

shown below, Mr. Gorowsky’s opinions and his damages calculation are based on facts

and analysis that are set forth in his expert report. While GE may not agree with Mr.

Gorowsky, its objections to the factual basis for his opinions go to the credibility of his

testimony, not to its admissibility. Hammes v. Yamaha Motor Corp. U.S.A., 2006 WL

1195907, at *4 (D. Minn. May 4, 2006) (quoting Marvin Lumber & Cedar Co. v. PPG

Indus., 401 F.3d 901, 916 (8th Cir. 2005)). Indeed, questions regarding the factual

underpinnings of an expert’s opinions generally affect the weight and credibility of the

expert’s testimony, but not its admissibility. See Structural Polymer Grp., Ltd. v. Zoltek

Corp., 543 F.3d 987, 997 (8th Cir. 2008).




                                             14
      CASE 0:17-cv-01048-JRT-KMM Doc. 342 Filed 10/15/18 Page 15 of 20




      A.     Mr. Gorowsky’s Opinion that GE’s Sales of SWIFT-Based Products
             Would Have Replaced RUFIS-Based Sales is Based on a Sufficient
             Factual Foundation

      As GE correctly notes, Mr. Gorowsky opines that if GE had commercialized

SWIFT-based products, it would have replaced any existing RUFIS-based product with

that SWIFT-based product. By this analysis, if GE had commercialized SWIFT before

RUFIS, it would not have proceeded to commercialize RUFIS. If GE had

commercialized SWIFT-based products after it had introduced RUFIS-based products, it

would have replaced its RUFIS-based products with SWIFT-based products. Whatever

the timing of GE’s commercialization of SWIFT—a matter that Mr. Gorowsky leaves to

the jury—Mr. Gorowsky’s analysis allows him to offer testimony regarding the

calculation of SSI’s damages:




                                                         .

Gorowsky Report at 21.

      Contrary to GE’s assertions, Mr. Gorowsky’s opinion that GE’s SWIFT-based

products sales would have replaced its RUFIS-based product sales is not unsupported

ipse dixit testimony. Mr. Gorowsky’s opinions are based on the expert testimony of

SSI’s technical experts regarding the relative features and advantages of SWIFT and

RUFIS and his own expertise and analysis.




                                            15
      CASE 0:17-cv-01048-JRT-KMM Doc. 342 Filed 10/15/18 Page 16 of 20




       As Mr. Gorowsky notes, he relies on the testimony of SSI’s technical expert

witnesses regarding the capabilities and features of both SWIFT and RUFIS. Gorowsky

Report at 8-9. As Mr. Gorowsky correctly states, SSI’s technical experts have opined

that SWIFT has several diagnostic and performance advantages over SWIFT, including

the availability of features, such as silent functional MRI, that GE has expressed an

interest in offering. Id. Furthermore, RUFIS does not have any diagnostic or

performance advantages over SWIFT. Accordingly, Mr. Gorowsky has opined, based on

that testimony and his own expertise, that GE would be motivated to replace its RUFIS-

based product with SWIFT-based products. There would be no rational economic reason

for GE to offer two products intended for the same purpose, when one of those products

is inferior in every way to the other, except cost, and there is no basis to conclude that

SWIFT-based products would be more expensive than RUFIS-based products. In fact, as

Mr. Gorowsky opines, it would be economically inefficient for GE to offer both SWIFT-

based and RUFIS-based products at the same time under these circumstances. See

Gorowsky Report at 16-17. There are costs associated with having multiple product

lines, such as marketing and manufacturing costs. There is not an economic justification

for bearing those additional costs for a RUFIS-based product if those RUFIS-based

products do not have any advantages over SWIFT-based products. There is no evidence

that supports a conclusion that RUFIS-based products have such an advantage over

SWIFT-based products.

       The same factual basis supports Mr. Gorwosky’s opinions that the market demand

for SWIFT-based products would be equal to, if not greater than, the demand for RUFIS-

                                             16
      CASE 0:17-cv-01048-JRT-KMM Doc. 342 Filed 10/15/18 Page 17 of 20




based products. Gorowsky Report at 16-17. Because SWIFT offers all of the capabilities

and features that RUFIS offers, there cannot be a demand driver for RUFIS that would

not also drive demand for SWIFT (again, with the exception of price, regarding which

there is no evidence available). In fact, because SWIFT has better capabilities and more

features than RUFIS, it is likely that the market demand for SWIFT-based products

would be greater than that for RUFIS-based products. See id.

       Mr. Gorowsky’s opinions are supported by a sufficient factual basis. Therefore,

GEs objections go to the credibility, rather than the admissibility, of Mr. Gorowsky’s

testimony, and can be addressed through cross-examination. The Court should deny

GE’s motion to exclude his testimony.

       B.     Mr. Gorowsky’s Does Not Offer the Opinion that GE Would have
              Commercialized SWIFT by The Third Quarter of 2013

       As noted above, Mr. Gorowsky is not a technical expert and does not offer an

opinion regarding the date on which GE would have commercialized SWIFT-based

products had it chosen to do so. Mr. Gorowsky has testified to the calculation of SSI’s

damages, and his report has provided the tools to calculate those damages based on the

date of commercialization determined by the trier of fact. Thus, there is no basis to

exclude testimony from Mr. Gorowsky regarding the start date of any commercialization

of SWIFT; he is not offering such testimony.

       There is, however, sufficient evidence in the record to establish that GE could

have commercialized SWIFT by the third quarter of 2013 had it chosen to do so. During

the negotiations over the APA, Jacques Coumans, the General Manager of GE’s Premium


                                            17
      CASE 0:17-cv-01048-JRT-KMM Doc. 342 Filed 10/15/18 Page 18 of 20




MR products, assured SSI that



                                                              (the same meeting where

GE ultimately did announce its Silent Scan technology). See Exhibit R29. Notably,

when GE planned its SWIFT ATD—an ATD it never created—it e

                                                                     See Exhibit 14 to

Butler Dec., Dkt. 241

     ). Thus, even GE’s own internal documents provide a basis to conclude that

“SWIFT would have been ready for commercial sale by Q3 2013.”

       C.     The Court Should not Exclude Mr. Gorowsky’s Testimony Regarding
              SSI’s Future Damages

       Mr. Gorowsky’s damages calculation posits a scenario in which GE’s sales of

SWIFT-based products continue through 2026. His report establishes that his testimony

is based on a sufficient factual basis. In particular, Mr. Gorowsky notes the apparent

demand for silent MR products. Gorowsky Report at 16. He describes the growth rate

for GE’s Silent Scan product, which continues to increase. He also cites the testimony of

SSI’s technical experts, who have opined that SWIFT offers all of the features and

capabilities of RUFIS/Silent Scan, and in addition offers performance and diagnostic

advantages over RUFIS. Id. at 8-9. That evidence and analysis supports Mr.

Gorowsky’s conclusion that demand for SWIFT-based products would be high, and GE

would have incentive to continue to sell such products into the foreseeable future.




                                            18
         CASE 0:17-cv-01048-JRT-KMM Doc. 342 Filed 10/15/18 Page 19 of 20




         GE objects to Mr. Gorowsky’s testimony because “GE might develop its own

alternative technologies for e.g., fMRI or DCE-MRI,” but this is no more than attorney

argument and baseless speculation: GE does not even identify such technologies, much

less cite to any evidence that such alternate technologies are possible. For any expert to

assume that GE would discontinue sales of a SWIFT-based product in favor of an

unidentified technology with no evidentiary support would be truly devoid of factual

basis.

         Mr. Gorowsky’s testimony is supported by a reasonable factual basis. SSI’s

damages claim is not “remote, speculative, or conjectural.” Marvin Lumber, 401 F.3d at

914. GE’s objections go to the weight of Mr. Gorowsky’s testimony, rather than to its

admissibility. Therefore, the Court should deny GE’s motion to exclude in its entirety.

                                       CONCLUSION

         For the reasons stated herein, SSI respectfully requests the Court deny in its entirety

Defendant’s motion to exclude the opinions of Mr. Gorowsky.




                                               19
      CASE 0:17-cv-01048-JRT-KMM Doc. 342 Filed 10/15/18 Page 20 of 20




Dated: October 15, 2018           PADMANABHAN & DAWSON, P.L.L.C.


                                  By: s/Paul J. Robbennolt
                                      Devan V. Padmanabhan #0240126
                                      Paul J. Robbennolt #240497
                                      Britta S. Loftus #388020
                                   45 South 7th Street
                                   Suite 2315
                                   Minneapolis, MN 55402
                                   Telephone: (612) 444-3601
                                   Facsimile: (612) 444-3195
                                   devan@paddalawgroup.com
                                   paul@paddalawgroup.com
                                   britta@paddalawgroup.com

                                  ATTORNEYS FOR PLAINTIFF STEADY
                                  STATE IMAGING, LLC




                                     20
